              Case 6:19-cv-06405-CJS Document 19 Filed 02/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


NewMarket Pharmaceuticals, LLC,                                 Civil Action No. 19-cv-6405

                                     Plaintiff,                   Hon. Charles J. Siragusa

         v.
                                                                  NOTICE OF MOTION
VetPharm, Inc.,

                                     Defendant.


Motion by:                   Defendant VetPharm, Inc.

Date and time:               To be scheduled by the Court

Place:                       United States Courthouse
                             100 State Street
                             Rochester, New York

Relief requested:            An order under Local Civil Rule 5.3(b) granting leave for
                             defendant to file the parties’ final arbitration award, issued
                             January 21, 2020, under seal.

Supporting papers:           Declaration of Kyle D. Gooch, dated February 14, 2020, with
                             Exhibits A through F

                             Memorandum of Law in Support of Defendant VetPharm, Inc.’s
                             Motion for Leave to File Arbitration Award Under Seal, dated
                             February 14, 2020

Grounds for relief:          Federal Rule of Civil Procedure 26(c)(1)(G), (H)
                             Local Civil Rule 5.3

Oral argument:               Not requested
         Case 6:19-cv-06405-CJS Document 19 Filed 02/14/20 Page 2 of 2




Dated: Pittsford, New York                 Respectfully submitted,
       February 14, 2020
                                           HARRIS BEACH PLLC

                                      By: /s/ Kyle D. Gooch
                                          Douglas A. Foss
                                          Kyle D. Gooch
                                          99 Garnsey Road
                                          Pittsford, NY 14534
                                          T: 585.419.8800
                                          F: 585.419.8801
                                          dfoss@harrisbeach.com
                                          kgooch@harrisbeach.com

                                           Attorneys for Defendant

TO: All counsel of record (by ECF)




                                       2
